DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim limitation “unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, claims 7-10 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-11 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Chun (Foreign Application Number: TW201408036A).
Consider claim 7; Chun discloses a communication terminal device for performing communication for a call, the communication terminal device comprising: 
a proximity detecting unit (sensing unit 310) configured to detect that a head of a user has approached the communication terminal device (par. 30, lines 1-8); 

a recording unit (storage unit 110) configured to record voice data in memory, the voice data indicating a voice of the user input during a call (par. 18, lines 1-4); 
a speech recognition unit (130) configured to recognize an utterance by the user after a predetermined time point during the call (par. 20, lines 1-6), based on voice data stored in the memory (par. 18, lines 1-4), upon detecting that a proximity of the head to the communication terminal device has ceased to be detected (par. 34, lines 5-8); and 
a call termination control unit (processing unit 140) configured to terminate the call upon detecting that a predetermined keyword has been recognized (par. 33, lines 5-7; par. 34, lines 5-8), and that no proximity of the head to the communication terminal device is detected (par. 33, lines 5-7; par. 34, lines 5-8).
Consider claim 8; Chun discloses the predetermined time point is a time point of a predetermined period of time prior to a time point at which a proximity of the head to the communication terminal device has ceased to be detected (par. 20, lines 1-6; par. 23, lines 1-3).
Consider claim 9; Chun discloses a measurement unit configured to measure an attitude of the communication terminal device [e.g. via distance or light (par. 30, lines 1-6; par. 31, lines 1-7)], wherein the call termination control unit (processing unit 140) is configured to terminate the call upon detecting that an attitude of the communication terminal device has changed after no proximity of the head to the 3communication terminal device is detected (par. 30, lines 10-14; par. 31, lines 10-14).
Consider claim 10; Chun discloses an extraction unit (speech recognition unit 130) configured to extract a word uttered by the user when terminating the call (par. 23, lines 1-7), wherein the call termination control unit (processing unit 140) is configured to use a word extracted when terminating one or more calls, as the keyword (par. 23, lines 1-7).
claim 11; Chun discloses an information-processing method comprising: 
detecting that a head of a user has approached a communication terminal device (par. 30, lines 1-8); 
accepting an input of a voice of the user (par. 23, lines 1-3); 
recording voice data in memory, the voice data indicating a voice of the user input during a call (par. 18, lines 1-4); 
recognizing an utterance by the user after a predetermined time point during the call (par. 20, lines 1-6), based on voice data stored in the memory (par. 18, lines 1-4), upon detecting that a proximity of the head to the communication terminal device has ceased to be detected (par. 34, lines 5-8); and
 terminating the call upon detecting that a predetermined keyword has been recognized (par. 33, lines 5-7; par. 34, lines 5-8), and that no proximity of the head to the communication terminal device is detected (par. 33, lines 5-7; par. 34, lines 5-8).

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                             P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646